                                            Case 5:20-cv-00676-BLF Document 16 Filed 04/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT
                                   9                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     ANTHONY LEE BALDWIN,
                                                                                                           Case No. 20-00676 BLF (PR)
                                  12                         Plaintiff,
Northern District of California
 United States District Court




                                                                                                           JUDGMENT
                                  13                v.
                                  14     DR. L. GAMBOA, et. al.,
                                  15                        Defendants.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is dismissed without

                                  19   prejudice. Judgment is entered accordingly. The Clerk shall close the file.

                                  20            IT IS SO ORDERED.

                                  21   Dated: __April 1, 2021____                                           ________________________
                                                                                                            BETH LABSON FREEMAN
                                  22                                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                       Judgment
                                  28   C:\Users\harwellt\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\4ZS1TS3R\00676.Baldwin_jud.docx
